Case 2:20-cv-00078-JRG Document 46 Filed 10/02/20 Page 1 of 10 PageID #: 931




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                           §
 EQUIPMENT LLC,                                    §
                                                   §
        Plaintiff,                                 §        C.A. No. 2:20-cv-00078-JRG
                                                   §
 v.                                                §        JURY TRIAL DEMANDED
                                                   §
 HMD GLOBAL OY,                                    §
                                                   §
         Defendant.                                §


  PLAINTIFF CCE’S OPPOSED MOTION FOR EXPEDITED VENUE DISCOVERY
AND TO EXTEND TIME TO RESPOND TO HMD’S MOTION TO TRANSFER VENUE

       Plaintiff Cellular Communications Equipment LLC (“CCE”) moves for expedited venue

discovery and to extend the time to respond to Defendant HMD Global Oy’s (“HMD”) motion to

transfer under 28 U.S.C. § 1404. (Dkt. No. 38). Limited venue discovery is necessary for CCE to

fully respond to HMD’s motion to transfer venue. As such, CCE requests that the Court exercise

its broad discretion and allow CCE to conduct such discovery before it responds to HMD’s motion

to transfer venue.

                                   I.      Factual Background

       CCE filed the instant lawsuit against HMD on March 17, 2020, alleging infringement of

U.S. Patent No. 7,218,923. (Dkt. No. 1). On June 10, 2020, HMD filed its first motion to dismiss,

alleging insufficient process and insufficient service. (Dkt. No. 8). CCE opposed HMD’s first

motion to dismiss, in part because CCE timely began to effect service on HMD pursuant to the

Hague Convention, as CCE informed HMD before HMD filed its first motion to dismiss. (Dkt.

No. 15 at 1-3). Nevertheless, HMD waited until August 12, 2020—after the motion was fully
                                               1
Case 2:20-cv-00078-JRG Document 46 Filed 10/02/20 Page 2 of 10 PageID #: 932




briefed—to withdraw its meritless first motion to dismiss. (Dkt. No. 30). At that time, HMD

stipulated that it would “respond to the Complaint on or before September 21, 2020.” (Id. at 2).

On September 21, 2020, HMD filed its second motion to dismiss, this time for lack of standing.

(Dkt. No. 26). Within the motion, HMD requested to stay the case to conduct jurisdictional

discovery. (Id. at 15).

        Most recently, on September 22, 2020, HMD filed a motion to transfer venue, wherein it

seeks an order from the Court transferring the case to the Southern District of Florida pursuant to

28 U.S.C. § 1404. (Dkt. No. 38). To support its venue motion, HMD relies heavily upon the factual

assertions of four HMD-related declarants:

            1. Per Ekman, Chief Commercial Officer of HMD Global Oy;

            2. Rex Fryhover, HMD America’s Head of Operations;

            3. Maurizio Angelone, Vice President and General Manager of HMD America; and

            4. Cristina Hoyos, HMD America’s Head of Finance.

(See, e.g., Dkt. No. 38 at 8-9; Dkt. No. 38-2).

        Moreover, at least one additional, local individual appears to have knowledge related to

this case: Barry French. Mr. French is a Director on HMD’s Board. Tice Dec’l, ¶ 3. Further, Mr.

French is “responsible for Nokia marketing, communications, government relations, [and] industry

analyst relations ….” Id. HMD “is the exclusive licensee of the Nokia brand name for mobile

devices, accessories, and tablets” (Dkt. No. 38-2 at ¶ 4), and the Accused Devices are marketed

and sold in the United States under the Nokia brand name. Therefore, it is likely that the HMD

Director and Nokia marketing employee has knowledge related to the marketing of the Accused

Devices.



                                                  2
Case 2:20-cv-00078-JRG Document 46 Filed 10/02/20 Page 3 of 10 PageID #: 933




       On September 23, the parties met and conferred regarding expedited venue discovery.

However, after follow-up discussions, the parties were unable to reach agreement. In particular,

although HMD conceded that venue discovery was appropriate, HMD was amenable to only “two

document requests, two interrogatories and four hours of 30(b)(6) deposition testimony.” Tice

Dec’l, ¶ 5. Further, HMD would only allow CCE to conduct this expedited discovery if HMD

could conduct the same amount of discovery to support the venue motion that it already filed. Id.

HMD’s limited offer (1) would not afford CCE sufficient opportunity to conduct discovery to

fairly respond to HMD’s venue motion and (2) was conditioned on CCE’s submission to venue

discovery 1 in the absence of any demonstrated need by HMD. To the extent that HMD purports to

need discovery from CCE to support its motion, it should have timely requested such venue-related

discovery long ago, and well before it filed its motion. As such, CCE was left with no choice but

to seek relief from the Court to obtain adequate and expedited venue-related discovery.

       Because HMD is unable to fairly respond to HMD’s venue motion without first conducting

discovery into the issues presented therein, CCE requests focused, expedited venue discovery to

test the veracity and completeness of the declarants’ statements, Mr. French’s personal knowledge

to determine if he is a “key” witness for purposes of the § 1404 analysis, and the factual allegations

set forth in HMD’s motion.




1
  To the extent that CCE’s response to the motion to transfer raises facts based on CCE’s
knowledge and on which discovery would be appropriate, CCE expressed that it would be willing
to consider in good faith requests for venue-related discovery at that time.

                                                  3
Case 2:20-cv-00078-JRG Document 46 Filed 10/02/20 Page 4 of 10 PageID #: 934




                                 II.     Argument and Authorities

       “[W]here issues arise as to jurisdiction or venue, discovery is available to ascertain the

facts bearing on such issues.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 350 n.13 (1978).

“[B]ecause the Rules favor broad discovery, jurisdictional discovery should only be denied where

it is impossible that the discovery ‘could ... add[ ] any significant facts’ that might bear on the

jurisdictional determination.” Blitzsafe Tex. LLC v. Mitsubishi Elec. Corp., No. 2:17-CV-00430-

JRG, 2019 WL 2210686, at *3 (E.D. Tex. May 22, 2019) (quoting Alpine View Co. v. Atlas Copco

AB, 205 F.3d 208, 221 (5th Cir. 2000)). “Since evidence of jurisdictional facts is often largely or

wholly in the possession of an adverse party, broad jurisdictional discovery also ensures that

jurisdictional disputes will be ‘fully and fairly’ presented and decided.” Id.

       “A district court has broad discretion in all discovery matters, and such discretion will not

be disturbed ordinarily unless there are unusual circumstances showing a clear abuse.” Moore v.

CITGO Ref. & Chems. Co., L.P., 735 F.3d 309, 315 (5th Cir. 2013) (quoting Kelly v. Syria Shell

Petroleum Dev. B.V., 213 F.3d 841, 855 (5th Cir. 2000)).

       A. CCE Requires Venue Discovery to Fully and Fairly Respond to HMD’s Motion
          to Transfer

       Here, discovery is necessary to test the veracity and completeness of the factual allegations

presented in HMD’s motion. Indeed, venue discovery is the only avenue for CCE to fully respond

to HMD’s motion. HMD filed its motion and the declarations of each of its four declarants under

seal. (Dkt. Nos. 38, 38-1-5). HMD contends that facts contained therein are confidential. As such,

CCE is unable to verify the assertions, test the completeness, and gather evidence to respond to

the motion through any avenue but discovery. There is an information asymmetry between the

parties: without venue-related discovery, CCE can only use publicly-available information to


                                                 4
Case 2:20-cv-00078-JRG Document 46 Filed 10/02/20 Page 5 of 10 PageID #: 935




oppose the motion to transfer venue, whereas HMD has access to both publicly-available and

internal confidential (and non-confidential) information to support its motion. As such, CCE’s

requested venue discovery is required to fully and fairly respond to HMD’s venue motion.

Allowing venue-related discovery is warranted, as it reduces the parties’ information asymmetry.

Moreover, because CCE believes that HMD’s motion to transfer fails to present a fair and complete

recitation of all facts relevant to the Court’s venue analysis, CCE should be permitted an

opportunity to conduct the “broad jurisdictional discovery” permitted by the case authority. See,

e.g., Blitzsafe Tex. LLC, 2019 WL 2210686, at *3 (recognizing the need for “broad jurisdictional

discovery”). HMD chose to proffer four separate declarants; CCE should not be unfairly

constrained by the limits demanded by HMD, which would permit only cursory, superficial

examination of its declarants, Rule 30(b)(6) corporate representative deponents, and other local

witnesses with ties to HMD, such as Mr. French.

       Further, HMD’s motion and the declarations cited therein raise more questions than they

answer. The declarations generally emphasize favorable facts and minimize or omit unfavorable

facts. And CCE is unable to test the completeness and veracity of the declarations outside of

discovery. For example, Mr. Ekman’s declaration—which cites to no documentation—states that

                                                                       (Dkt. No. 38-2 at ¶ 5).

                                      HMD’s website identifies two locations in the United States

and HMD appears to list job postings for positions in the United States. See Tice Dec’l at ¶¶ 2, 4.

Similarly, Mr. Fryhover’s declaration (also citing to no documents) states that HMD America

                                     and has “no offices in the Eastern District of Texas.” (Dkt.

No. 38-3 at ¶¶ 2, 7). This statement, however, does not go as far to state whether HMD America

employs individuals in the Eastern District of Texas. Mr. Angelone declares (again, with no
                                                5
Case 2:20-cv-00078-JRG Document 46 Filed 10/02/20 Page 6 of 10 PageID #: 936




citation to documents) that he



                                       (Dkt. No. 38-4 at ¶ 5). Mr. Angelone provides no indication

whether this                     is related to the technology at issue in this case or is otherwise

relevant. (See id.). Likewise, Mr. Angelone provides no information on the location of any person

                                                                                              (See

id.). Lastly, Christina Hoyos declares (with no citation to documents), for example, that

                                                                                (Dkt. No. 38-5 at ¶

4). Ms. Hoyos does not indicate, however, whether

                                                                                      While these

examples are not exhaustive, they demonstrate that CCE requires additional, non-public

information from each of the four declarants to fully and fairly respond to HMD’s motion to

transfer venue. Without venue discovery, the declarations are untested by cross-examination and

uncorroborated by document production.

       B. CCE Requests Targeted Expedited Venue Discovery.

       As shown, discovery is warranted. And the expedited venue discovery that CCE seeks

bears specifically on the Court’s § 1404 analysis. Particularly, CCE requests the following

expedited venue discovery:

           1. Depositions limited to 25 total hours on the record. This limited time would allow,

               for example, for half-day depositions of for the following deponents: each of the

               four declarants, Barry French, HMD America (each of the foregoing secured

               through appropriate subpoenas), and a 30(b)(6) deposition to HMD.

           2. 8 total interrogatories and 8 document requests directed to HMD.
                                                 6
Case 2:20-cv-00078-JRG Document 46 Filed 10/02/20 Page 7 of 10 PageID #: 937




           3. 8 total document requests to HMD America (secured through an appropriate

               subpoena).

       Each of CCE’s proposed discovery requests will be directly related to the HMD’s venue

motion and the Court’s § 1404 analysis. CCE seeks discovery to determine who the key witnesses

in this matter are, the cost and convenience of those witnesses traveling to the Eastern District of

Texas and the Southern District of Florida, the location and format of relevant documents and

things, the localized interest of the respective forums. For example, CCE will seek information

such as location presence in the United States of HMD, HMD America, and other potentially

relevant entities; information related to key witnesses in this matter and their location; the cost and

inconvenience of potential key witnesses to travel to the Eastern District of Texas and the Southern

District of Florida; and the marketing, use, sale, and importation of the Accused Devices.

       CCE proposes that HMD and HMD America respond to and produce documents in

response to written discovery requests within fourteen days of service. Further, given that CCE

will be required to secure evidence through subpoenas, CCE requests that the Court allow sixty

days to complete expedited venue discovery. See, e.g., Blitzsafe Tex. LLC v. Mitsubishi Elec.

Corp., No. 2:17-CV-00430-JRG, 2019 WL 2210686, at *4 (E.D. Tex. May 22, 2019) (allowing

plaintiff to serve third-party subpoenas and ordering venue discovery be completed within sixty

days). Lastly, given that the parties negotiated and agreed motion for Discovery Order (Dkt. No.

23) well before HMD injected this new venue issue into the case, CCE requests that its venue-

related discovery not count toward the limitations set forth in Paragraph five the Court’s Discovery

Order (Dkt. No. 24).




                                                  7
Case 2:20-cv-00078-JRG Document 46 Filed 10/02/20 Page 8 of 10 PageID #: 938




       C. CCE’s Time to Respond to HMD’s Motion to Transfer Venue Should be
          Extended Pending Venue Discovery.

       As stated, above, CCE’s proposed venue discovery is necessary to facilitate fair and full

adjudication of the parties’ venue dispute. As such, CCE respectfully requests the opportunity to

complete the expedited venue discovery prior to responding to HMD’s venue motion. Specifically,

CCE requests that the Court extend the deadline to respond to fourteen days after the close of

venue discovery.

       Should the Court deny the present motion, CCE alternatively requests that its deadline to

respond be extended to seven days after any Court order denying this motion.

                                        III.    Conclusion

       For the foregoing reasons, CCE requests that the Court allow expedited venue discovery

and extend that period for CCE to respond to HMD’s motion to transfer venue (Dkt. No. 38) to

fourteen days after the close of venue discovery. In the alternative, should the Court decline to

allow expedited venue discovery, CCE respectfully requests that the Court extend the deadline to

respond to seven days after any Court order denying this motion.



Dated: September 30, 2020                           Respectfully submitted,

                                                    /s/ Jeffrey R. Bragalone
                                                    Jeffrey R. Bragalone (lead attorney)
                                                    Texas Bar No. 02855775
                                                    Jonathan H. Rastegar
                                                    Texas Bar No. 24064043
                                                    Jerry D. Tice II
                                                    Texas Bar No 24093263
                                                    Hunter S. Palmer
                                                    Texas Bar No. 24080748

                                                    BRAGALONE CONROY PC
                                                    2200 Ross Avenue
                                               8
Case 2:20-cv-00078-JRG Document 46 Filed 10/02/20 Page 9 of 10 PageID #: 939




                                         Suite 4500W
                                         Dallas, TX 75201
                                         Tel: (214) 785-6670
                                         Fax: (214) 785-6680
                                         jbragalone@bcpc-law.com
                                         jrastegar@bcpc-law.com
                                         jtice@bcpc-law.com
                                         hpalmer@bcpc-law.com

                                         Attorneys for Plaintiff
                                         CELLULAR COMMUNICATIONS
                                         EQUIPMENT LLC




                                     9
Case 2:20-cv-00078-JRG Document 46 Filed 10/02/20 Page 10 of 10 PageID #: 940



                            CERTIFICATE OF CONFERENCE

       The undersigned certifies that on September 23, 2020, all lead and local counsel for CCE

and HMD met and conferred on the subject matter of this motion, and continued their discussion

via electronic correspondence. Counsel has conferred with opposing counsel in a good faith

attempt to resolve the matter without Court intervention, but were unable to each agreement and

remain at an impasse. The motion is opposed.

                                                     /s/ Jeffrey R. Bragalone
                                                    Jeffrey R. Bragalone


                     CERTIFICATE OF AUTHORIZATION TO SEAL

       Under Local Rule CV-5, the undersigned counsel hereby certifies that authorization for

filing under seal has been previously granted by the Court in the Protective Order (Docket No.31)

entered in this case on August 14, 2020.

                                                    /s/ Jeffrey R. Bragalone
                                                    Jeffrey R. Bragalone


                                CERTIFICATE OF SERVICE

       The undersigned certifies that counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system

per Local Rule CV-5(a)(3) on September 30, 2020.

                                                     /s/ Jeffrey R. Bragalone
                                                    Jeffrey R. Bragalone




                                               10
